                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  FORT MYERS DIVISION

NADIA ADOLPHE,

       Plaintiff,

v.                                                        Case No: 2:19-cv-106-FtM-NPM

COMMISSIONER OF SOCIAL
SECURITY,

       Defendant.


                                  OPINION AND ORDER

       Plaintiff Nadia N. Adolphe seeks judicial review of the final decision of the

Commissioner of Social Security denying her claim for a period of disability and disability

benefits. The Commissioner filed the Transcript of the proceedings (hereinafter referred

to as “Tr.” followed by the appropriate page number), and the parties filed a Joint

Memorandum (Doc. 29).          For the reasons set forth herein, the decision of the

Commissioner is AFFIRMED pursuant to § 405(g) of the codified Social Security Act, 42

U.S.C. § 301 et seq.

I.    Social Security Act Eligibility and the ALJ Decision

       A.      Eligibility

       The law defines disability as the inability to do any substantial gainful activity by

reason of any medically determinable physical or mental impairment that can be expected

to result in death or that has lasted or can be expected to last for a continuous period of

not less than twelve months.      42 U.S.C. §§ 416(i), 423(d)(1)(A), 1382c(a)(3)(A); 20

C.F.R. §§ 404.1505, 416.905. The impairment must be severe, making the claimant

unable to do her previous work or any other substantial gainful activity that exists in the
national economy.     42 U.S.C. §§ 423(d)(2), 1382c(a)(3); 20 C.F.R. §§ 404.1505 -

404.1511, 416.905 - 416.911.

       B.     Procedural history

       Plaintiff applied for a period of disability and disability insurance benefits on

January 31, 2016, alleging an onset of disability of March 14, 2014. (Tr. at 236-37).

Plaintiff’s claim was denied initially on April 13, 2016 and upon reconsideration on

September 9, 2016. (Id. at 92, 107). Administrative Law Judge Michael Kopicki (“ALJ”)

held a hearing on March 13, 2018 (Id. at 35-66) and issued an unfavorable decision on

May 2, 2018 (Id. at 17-29).       On December 19, 2018, the Appeals Council denied

Plaintiff’s request for review. (Id. at 1-5). Thus, the ALJ’s decision is the final decision.

Plaintiff filed a Complaint in this Court on February 21, 2019 (Doc. 1), and the case is ripe

for review. The parties consented to proceed before a United States Magistrate Judge

for all proceedings. (Doc. 16).

       C.     Summary of the ALJ’s decision

       An ALJ must perform a five-step sequential evaluation to determine if a claimant

is disabled. Packer v. Comm’r of Soc. Sec., 542 F. App’x 890, 891 (11th Cir. 2013) (citing

Jones v. Apfel, 190 F.3d 1224, 1228 (11th Cir. 1999)). The five-step process determines

whether the claimant: (1) is performing substantial gainful activity; (2) has a severe

impairment; (3) has a severe impairment that meets or equals an impairment specifically

listed in 20 C.F.R. Part 404, Subpart P, Appendix 1; (4) can perform his past relevant

work; and (5) can perform other work of the sort found in the national economy. Phillips

v. Barnhart, 357 F.3d 1232, 1237-40 (11th Cir. 2004). The claimant has the burden of

proof and persuasion through step four and then the burden of proof shifts to the




                                            -2-
Commissioner at step five. Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987); Hines-

Sharp v. Comm’r of Soc. Sec., 511 F. App’x 913, 915 n.2 (11th Cir. 2013).

       The ALJ found Plaintiff met the insured status requirements through December 31,

2017. (Id. at 19). At step one of the evaluation, the ALJ found Plaintiff had not engaged

in substantial gainful activity from her alleged onset date of March 14, 2014 through the

date last insured of December 31, 2017. (Tr. at 19). At step two, the ALJ determined

that through the date last insured, Plaintiff had the following severe impairments: “history

of syncope; fibromyalgia, by history; depressive disorder; and anxiety disorder (10 C.F.R.

404.1520(c)).” (Id.). At step three, through the date last insured, the ALJ determined

Plaintiff did not have an impairment or combination of impairments that met or medically

equaled the severity of one of the listed impairments in 20 C.F.R. Part 404, Subpart P,

Appendix 1 (20 C.F.R. §§ 404.1520(d), 404.1525, and 404.1526). (Id. at 21).

       Thus, at step four, the ALJ determined the following as to Plaintiff’s RFC:

       After careful consideration of the entire record, the undersigned finds that,
       through the date last insured, the claimant had the residual functional
       capacity to perform light work as defined in 20 CFR 404.1567(b) except she
       can never climb ladders, ropes, and scaffolds; she can no more than
       occasionally climb ramps and stairs, balance, stoop, kneel, crouch, and
       crawl; she should avoid even moderate exposure to hazards, such as
       dangerous machinery and unprotected heights; she should avoid
       concentrated exposure to fumes, odors, dust, gases, and poor ventilation;
       and she is limited to understanding, remembering, and carrying out simple
       instructions involving routine and repetitive tasks.

(Id. at 22-23).

       In considering Plaintiff’s age, education, work experience, and RFC, through the

date last insured, the ALJ found Plaintiff unable to perform any of her past relevant work.

(Id. at 27-28).   The vocational expert testified that an individual with Plaintiff’s age,

education, work experience, and RFC could perform the requirements of representative



                                           -3-
jobs such as: Hotel Housekeeper, DOT 1 Code 323.687-014, an unskilled (SVP 2 2)

occupation of light exertion level with 400,000 jobs nationally; Small Products Assembler,

DOT Code 706.684-022, an unskilled (SVP 2) occupation of light exertion level with

190,000 jobs nationally; and Merchandise Maker, DOT Code 209.587-024, an unskilled

(SVP 2) occupation of light exertion level with 304,000 jobs nationally. (Id. at 28-29). At

step five, relying on the testimony of the vocational expert, the ALJ found Plaintiff was not

under a disability at any time from March 14, 2014, the alleged onset date, through

December 31, 2017, the date last insured.

II.      Analysis

         A.     Standard of review

         The scope of this Court’s review is limited to determining whether the ALJ applied

the correct legal standard, McRoberts v. Bowen, 841 F.2d 1077, 1080 (11th Cir. 1988),

and whether the findings are supported by substantial evidence, Richardson v. Perales,

402 U.S. 389, 390 (1971).         The Commissioner’s findings of fact are conclusive if

supported by substantial evidence. 42 U.S.C. § 405(g). Substantial evidence is more

than a scintilla—that is, the evidence must do more than merely create a suspicion of the

existence of a fact and must include such relevant evidence as a reasonable person

would accept as adequate to support the conclusion. Foote v. Chater, 67 F.3d 1553,

1560 (11th Cir. 1995) (citing Walden v. Schweiker, 672 F.2d 835, 838 (11th Cir. 1982);




1
    “DOT” refers to the Dictionary of Occupational Titles.
2
  “SVP” refers to Specific Vocational Preparation and indicates the amount of time
required for a typical claimant to learn the techniques, acquire the information, and
develop the facility needed for average performance in a job. POMS DI § 25001.001 (A)
(77).


                                             -4-
Richardson, 402 U.S. at 401).

       When the Commissioner’s decision is supported by substantial evidence, the

district court will affirm, even if the court would have reached a contrary result as finder

of fact, and even if the court finds that “the evidence preponderates against” the

Commissioner’s decision. Edwards v. Sullivan, 937 F.2d 580, 584 n.3 (11th Cir. 1991);

Barnes v. Sullivan, 932 F.2d 1356, 1358 (11th Cir. 1991). The district court must view

the evidence as a whole, considering evidence favorable as well as unfavorable to the

decision. Foote, 67 F.3d at 1560; accord Lowery v. Sullivan, 979 F.2d 835, 837 (11th

Cir. 1992) (court must scrutinize the entire record to determine reasonableness of factual

findings).

       B.      Whether the ALJ erred in failing to evaluate Plaintiff’s complaints of
               drowsiness and sleepiness.

       Plaintiff raises one issue on appeal: whether the ALJ erred in failing to properly

evaluate Plaintiff’s complaints of drowsiness and sleepiness. (Doc. 29 at 9-11). Plaintiff

argues that when finding a medically determinable impairment, the ALJ had to evaluate

the intensity and persistence of Plaintiff’s symptoms and how those symptoms limit her

ability to perform work-related activities. Specifically, Plaintiff contends the ALJ should

have adopted her complaints and the medical opinions about the side effects of her

medications.    (Doc. 29 at 9-11).     The Commissioner argues substantial evidence

supports the ALJ’s determination that Plaintiff’s statements about the intensity,

persistence, and functionally limiting effects of her alleged symptoms contradicted the

medical evidence. (Id. at 11).

       At step four, the ALJ must determine Plaintiff’s RFC before deciding whether

Plaintiff can perform any of her past relevant work. The RFC is an assessment, based



                                           -5-
on the relevant evidence, of Plaintiff’s remaining ability to do work.          20 C.F.R. §

404.1545. The RFC is the most Plaintiff can do despite her limitations. Id. The focus

of an RFC assessment is on the doctors’ evaluations of Plaintiff’s condition and the

resulting medical consequences. Lewis v. Callahan, 125 F.3d 1436, 1440 (11th Cir.

1997).

         An ALJ’s determination whether Plaintiff’s impairments limit her ability to work must

include consideration of Plaintiff’s subjective symptoms, including the effectiveness and

side effects of any medications taken for those symptoms.                    20 C.F.R. §§

404.1529(c)(3)(iv), 416.929(c)(3)(iv).      “It is conceivable that the side effects of

medication could render a claimant disabled or at least contribute to a disability.” Cowart

v. Schweiker, 662 F.2d 731, 737 (11th Cir. 1981); McDevitt v. Comm’r of Soc. Sec., 241

F.App’x 615, 619 (11th Cir. 2007). Furthermore, the Eleventh Circuit has held that an

ALJ’s duty to develop a full record can include investigating the side effects of

medications. Cowart, 662 F.2d at 737. However, the ALJ’s obligation to develop the

record does not relieve Plaintiff of the burden of proving she is disabled. Thus, Plaintiff

must introduce evidence supporting her claim that her symptoms, including any

medication side effects, make her unable to work. Walker v. Comm’r of Soc. Sec., 404

Fed. Appx. 362 (11th Cir. 2010); citing Ellison v. Barnhart, 355 F.3d 1272, 1276 (11th Cir.

2003). And a reviewing court “may not decide facts anew, reweigh the evidence, or

substitute its judgment for that of the Commissioner.” Dyer v. Barnhard, 395 F.3d 1206,

1210 (11th Cir. 2005).

         When formulating Plaintiff’s RFC, the ALJ considered Plaintiff’s symptoms using a

two-step process. First, the ALJ determined whether Plaintiff’s underlying medically




                                             -6-
determinable physical impairments could reasonably be expected to produce her pain or

other symptoms.      During the first step, the ALJ considered Plaintiff’s testimony of

syncope episodes, chronic pain, fatigue, anxiety, panic disorder, depression, and memory

loss.     The ALJ concluded Plaintiff’s medically determinable impairments could

reasonably be expected to cause the alleged symptoms. (Tr. at 24).

        At the second step, the ALJ evaluated Plaintiff’s complaints about the intensity,

persistence, and limiting effects of her symptoms to determine the extent to which they

limited her functionality. (Id.). There, the ALJ detailed that Plaintiff “previously took

medication for pain and anxiety, which helped some, but did not completely relieve the

symptoms and made her drowsy” (id. at 23-24), and during the hearing, Plaintiff testified

about her medications and any side effects (id. at 51).

        In this case, the ALJ’s decision shows that he applied the correct legal standard,

adequately developed the record regarding the side effects of Plaintiff’s medication, and

considered Plaintiff’s allegations of debilitating deficiencies in concentration whatever the

source.    The ALJ noted Plaintiff’s subjective complaints about the side effects and

reports of drowsiness. But the ALJ also considered Plaintiff’s limited and mostly routine

treatment for the allegedly disabling symptoms. (Id. at 24). The ALJ articulated that

Plaintiff had not been treated by a rheumatologist, physical therapist, or pain management

specialist. (Id. at 25). The ALJ found Plaintiff reported limited activities of daily living,

but that Plaintiff reported shopping for groceries with help from her children and

completing household tasks with assistance. The ALJ was not under a duty to go any

further. Walker v. Comm’r of Soc. Sec., 404 Fed. Appx. 362, 367 (11th Cir. 2010) (“Given

the record, the ALJ was not under a duty to elicit further information about [Plaintiff’s]




                                            -7-
medication side effects.”).    Nothing in Plaintiff’s testimony or the medical record

suggested that Plaintiff’s drowsiness was severe enough to preclude her from work

whether alone or in combination with other impairments.

III.   Conclusion

       Upon consideration of the submissions of the parties and the administrative record,

the Court finds the ALJ’s decision as to Plaintiff’s RFC is supported by substantial

evidence.

       Accordingly, it is hereby ORDERED:

       The decision of the Commissioner is hereby AFFIRMED pursuant to four of 42

U.S.C. § 405(g). The Clerk of Court is directed to enter judgment accordingly, terminate

any pending motions and deadlines, and close the case.

       DONE and ORDERED in Fort Myers, Florida on March 25, 2020.




Copies furnished to:

Counsel of Record




                                          -8-
